Mobile satellite services (MSS) (debate)
The next item is the report by Mrs Hall, on behalf of the Committee on Industry, Research and Energy, on the selection and authorisation of systems providing mobile satellite services - C6-0257/2007 -.
Member of the Commission. - Mr President, I first of all should thank Parliament for having addressed the Commission proposal as a matter of urgency and I know this is not easy at all. Parliament has done more than the impossible in order to get there, and it has done well.
Mobile satellite services constitute a sector with high potential for Europe with applications ranging from high-speed internet access, through mobile broadcasting, to emergency services.
The development of a competitive internal market for mobile satellite services will produce significant economies of scale and a more efficient use of spectrum, and all this for the benefit of businesses and consumers throughout Europe. However, timing is of the essence if we do not want to miss the current window of opportunity for mobile satellite systems.
This initiative puts in place a pan-European, binding selection process of specific satellite operators, and it is very innovative indeed in several respects. I am therefore very grateful for the efforts made by the rapporteur, Mrs Hall and for those made by all the other colleagues in the European Parliament to promote consensus in Parliament and in the Council within what remains a very short time-frame.
There are many amendments in the report aimed at including in the legislative decision details initially meant to be addressed during the implementation of the selection process. These include a detailed description of the selection criteria, the respective weighting of these criteria, the duration of the authorisations to be delivered by the competent national authorities and so on and so forth.
In normal terms such level of detail is not present in legislative texts. But the Commission is ready to accept the amendments by Parliament. These amendments will of course contribute to a level of transparency which is even higher than the one in the proposal, and in addition the main elements of the proposal, in particular the competitive nature of the selection mechanism, the basic structure of the selection process and the main milestones and selection criteria, have remained largely unchanged.
Despite these additional details, Parliament and the Council have asked for specific comitology procedures for several steps in the implementation of the selection programme.
These procedures, which can be either regulatory or with scrutiny, are, I have to say, less flexible and more time-consuming than what the Commission has proposed. While the Commission is ready to show flexibility on this, and to accept these amendments, it should also be clear that this might have an impact on the overall timing of the selection process. This is of the essence and that is why I really call on all parties involved in the implementation to show flexibility in the practical arrangements that will be needed in order to bring the selection of satellite operators to a successful end as soon as possible.
In this sense I also invite the Council to make all necessary efforts to finalise the agreement before the June TELCO Council so that a decision can be taken. So I know that there is a lot of work which has to be done now by our legal specialists in the Commission, Parliament and, most of all, in the Council.
In conclusion, the Commission can support the amendments put forward by Mrs Hall. They correspond to the Slovenian presidency's compromise text and they pave the way for a first-reading arrangement.
I am very confident that this sound compromise will receive broad support from Parliament.
rapporteur. - Mr President, I want to begin by thanking everyone who worked on the MSS decision. I say that not just as the usual courtesy, but because the decision has come to plenary this week as a first-reading agreement thanks to much support from my parliamentary colleagues and the help of the Commission in supplying additional text. I would also like to give warm thanks to the Slovenian presidency, who shared Parliament's determination to reach an early agreement in the interests of European competitiveness.
In February 2007, Member States agreed to make radio frequency bands in the 2 GHz region available for a harmonised approach to mobile satellite services in order to avoid interference and fragmentation of the internal market and open up the possibility for European MSS technology to become globally competitive. The purpose of today's MSS decision is to select and authorise the operators of these pan-European mobile satellite services.
In the debate and negotiation on this decision, the differences to overcome have been institutional and geographic, rather than party political. Firstly, MEPs were concerned that in the Commission's draft proposal there were elements of the selection and authorisation process which were of a political, rather than a purely technical, nature and that it was therefore not appropriate to use comitology to decide the details. In particular, MEPs and ministers from Member States on the periphery of the EU were very concerned that the selection criteria might favour operators who could only provide a service covering the centre of Europe.
MEPs were also concerned that the selection criteria might not reflect Parliament's frequently expressed commitment to public interest services and to the inclusion of rural and less-developed regions. These difficulties were resolved by bringing into the text detailed and transparent wording on the weighting to be given to geographic coverage, public safety and protection services and the range of services provided to consumers in rural and remote areas.
Particularly important was the compromise reached before the vote in the Committee on Industry, Research and Energy, stipulating that all applicants must commit to services covering at least 50% of the population and at least 60% of the aggregate land area of each Member State. While this falls short of the 100% coverage which I know some colleagues would have preferred, I think it offers a realistic compromise given the technical and economic constraints that the industry is under. Furthermore, Member States retain the right to use the spectrum for other purposes where and when it lies outside the mobile satellite service area, and Member States may impose emergency service use of mobile satellite systems during major disasters.
To conclude, I think we have reached a very good and swift agreement which will benefit both citizens and industry. I trust that the final signatures can be put on the deal in June to allow the first call for applications to go out before the summer, and I hope that, next time Member States and the Commission decide they need a pan-EU service in a particular frequency band, they will look to the MSS decision as a model of how to reach a speedy agreement by involving Parliament in the detail of the text.
draftsman of the opinion of the Committee on Culture and Education. - (DE) Mr President, I too, would first like to thank Mrs Hall for her extremely ambitious efforts to achieve a timely result for this difficult report. She did it!
The report was difficult because it had to establish rules for the special case of Europe-wide mobile satellite services before the Telecom package was revised. It is to Parliament's credit, and most especially to the credit of its rapporteur, that we have succeeded in finding ways to make a preliminary ruling like this, which nevertheless makes a sufficient degree of transparency possible and actually links exceptional decisions to exceptional circumstances.
I am very glad about this, therefore, and can say on behalf of the Committee on Culture and Education that we support the result that has been achieved, because it includes three points that are important in our committee's view: firstly, the decision respects the competence of the Member States to decide how to allocate frequencies. Secondly, the decision is also linked to the Audiovisual Media Services Directive, and thirdly, this will also strengthen media pluralism and cultural diversity within these services.
All we can do now is hope - and this is our wish - that this work is also worthwhile and that there really will be pan-European mobile satellite services, as this decision leads us to expect.
Mr President, Commissioner, ladies and gentlemen, my first words will be to congratulate my fellow Member Mrs Hall, the rapporteur on this complex matter, for her willingness to cooperate with the rapporteurs from the political Groups. I include in this my excellent colleague Mrs Niebler, Chair of the Committee on Industry, Research and Energy, the committee responsible, which does a superb job.
The compromise proposed is satisfactory. It is the fruit of long discussions that we had with the Slovenian Presidency, which I congratulate on the quality of its work, and should enable us to reach an agreement at first reading so that mobile satellite services will be provided quickly.
This matter is a great European success, and well done, Commissioner, because in the future, systems supplying mobile satellite services, such as high-speed data transfer or mobile television, will be selected at European level. This is evidence of efficiency, better economy and Community preference.
We are aware of the compromise. We have come a long way, and I welcome the fact that the Commission has accepted an increase in the services provided to citizens, as each system will have to cover 60% of the territory of the Union from the start and the whole of the territory at the latest seven years after the launch. I am pleased that the major criteria for the coverage required was territory and not solely population, which means that our rural and outlying areas can be served. This is something that is close to my heart, as I come from a rural region that took a long time, and is still taking time, to benefit from the technological infrastructures as have the large urban areas, and it is about equal opportunities for citizens wherever they are in European Union territory.
Once the text has been adopted in Parliament and approved by the Council, I ask the Commission to do everything to quickly establish mobile satellite services according to reasonable pricing that needs to be monitored. These services are major financial and technological challenges, but they mean that Europe has the opportunity to equip itself with an advanced sector in terms of satellite services.
Finally, I hope that the boldness and brilliance of our European manufacturers will enable them to submit to this political compromise, proving once again their huge capacity for technological adaptation.
Mr President, Commissioner, ladies and gentlemen, finally we have arrived at the eve of the vote in Parliament regarding the S band, which has been so highly anticipated by the operators and by the majority of the Member States. We note the significance of these frequencies, which so far have not been used and whose capacity to transmit mobile television, data or emergency services is now recognised, and which Parliament has expressed its particular commitment to.
It is true that the method cannot be optimal. This somewhat 'impressionist' approach, which has consisted of establishing a frequency plan in small brush strokes, has shown some limitations. We will seek to remedy this when we examine the Telecommunications Regulatory Package. With regard to mobile satellite services, fundamentally the final result offers a balance between political ambition and economic feasibility. In particular, Parliament insisted on the degree of geographical coverage in order to protect against the risk of a digital gulf being created between Member States, but also within them. The weighing up of the criteria for the 'beauty contest' is a true reflection of the respective weight of the concerns of Parliament and of European citizens, in particular in relation to public services.
Finally, the possibility of to some extent requisitioning the frequencies allocated in the event of a disaster is in line with the current discussions within the ITU, where the contribution of telecommunications to protecting human life was examined last year at the global conference.
As shadow rapporteur for the Socialist Group, I must stress how pleasant it was to work with Mrs Hall, our rapporteur, whose utter determination was clear. I also commend the Slovenian Presidency for its effective contribution. It was given a baptism of fire by being faced with a really thorny issue.
Finally, I would like to commend the willingness of our Commissioner, Mrs Reding, the technical cooperation between the Commission services, the Secretariat of the Committee on Industry, Research and Energy, and the legal and language experts from the two joint legislators who enabled us to produce a quality text. I am also happy to have chaired the two trialogues that helped to clarify the points to be debated and resolved.
Parliament was conciliatory in the finalisation of the agreement with the Council in view of the short timescale in relation to satellite programming and the economic and industrial stakes. The financial investment to be made is sizeable and risky, and we all want it to succeed. This is why I am concluding this intervention by calling on the Presidency and the Commission so that we can hear them make a commitment that the timescales for the adoption of the text and the publication of the call for candidates before the summer will be respected.
on behalf of the GUE/NGL Group. - (CS) Mr President, ladies and gentlemen, the European Union is at present one of the key partners in spatial matters. The ambitious plan to launch a satellite system for the Galileo navigation satellite system is sufficient proof of this. All satellite-based systems should use in communications the same radio spectrum from 1980 to 2010 MHz and 2170 to 2200 MHz. It makes sense that this resolution is trying to unify the fragmented regulations of the individual countries in a uniform framework, and to set up a unified operating methodology for communication frequency assignment. For the given satellite, the frequencies should be the same for all EU Member States. This should both eliminate harmful interference and at the same time enable uniform development of this part of the sector, namely satellite communication. Taking into account that in the area of satellite communication the European Union at present covers 40% of the world market, we can clearly see that a common non-discriminatory policy can significantly strengthen the important role of the Union in this sector.
In our opinion, the proposed solution will lead to much better development of the technical and economic communication elements. Only a uniform solution across all 27 states can overcome the existing national administrative barriers. This sector offers opportunities for qualified labour and it is therefore advisable to support this sector. The entire GUE/NGL Group supports this resolution.
(EL) Mr President, ladies and gentlemen, let me begin by saying how proud I am of the work we are doing in the European Parliament on the report under debate.
This is not just a matter of new technologies. We are talking about the important role played by a whole range of new technological applications, both in strengthening the social, economic and territorial cohesion of the EU, and in transforming its conventional economy into a knowledge-based economy.
In particular, the message we are giving to European citizens today, ladies and gentlemen, is that within seven years of implementing the MSS systems, every last inhabitant of the most remote village in the Union will be able to enjoy satellite and mobile terrestrial services. This means very fast Internet connection, mobile television, satellite telephone, and above all, state protection and relief in the event of natural disasters.
We have fought hard in the Committee on Industry, Research and Energy to ensure that no regions should be excluded from these services. If this happened, the digital gap between the metropolitan centres and outlying regions within each Member State, and generally between different regions of the EU, would widen.
To conclude, I sincerely congratulate and thank the rapporteur, Mrs Hall, and the shadow rapporteurs for the campaign they have fought in Parliament and with the Council to ensure that these very important requirements are included in the final legislative text on which we will be voting tomorrow.
(BG) Mr. President, I would like to congratulate Mrs. Hall, the rapporteur, for her efforts to ensure that all EU citizens from all Member States have access to mobile satellite services.
Thanks to the efforts of this House, the criterion for pan-European coverage has the biggest weight. Other criteria will also include whether systems offered by operators provide services in the outermost and sparsely populated areas or other services of general public interest such as civil protection and disaster recovery.
The resolution is a basis to create real opportunities for individual and corporate service users from countries such as mine, the Republic of Bulgaria, which are not located centrally within the territory of the EU, to have access to pan-European mobile satellite services, including access to broadband Internet, mobile multimedia applications, services related to civil protection in the case of natural and industrial disasters and, of course, this facilitates improvement in the competitiveness of countries lying in the periphery of the European Union.
(EL) Mr President, Commissioner, as the radio frequency spectrum is a public good, market forces alone cannot secure the world of communication for everyone. A dual approach of politics and consumer economy is needed. When apportioning the spectrum one must focus on its social, cultural and economic value, rather than just increasing the MSS providers' income or government revenue.
Commissioner, I admit that at first I was disappointed with the criteria for selecting MSS providers, and particularly with the paltry 60% geographical cover of the Union, in view of the pan-European geographical cover and pan-European provision of mobile satellite services. In countries such as Greece that have many mountains and islands, it is difficult to invest in fibre optic networks everywhere, which is why MSS provision assumes great importance. With MSS, it is possible to provide complete cover throughout the Member States. This facilitates viable economic development, in line with the aims of the reformed Lisbon Strategy.
I should like to thank the rapporteur, Mrs Hall, and the shadow rapporteur from my group, Mrs Trautmann. Thanks to their contribution and effective cooperation with the Council, we have arrived at a distinctly improved motion for a resolution.
(PL) Mr President, the objective of the European Commission's decision that Parliament is assessing is to put forward harmonised principles for access to mobile satellite services in all Member States. The need for Community solutions is obviously justified by the cross-border nature of satellite communications. We must not, however, forget the particular significance of this solution, which requires us to maintain due care during the subsequent procedure. We must take special care that the frequency bands in question constitute a perceptible supplement to land-based mobile communications networks, chiefly in areas threatened by the phenomenon known as the digital divide. We must not simply allow excessive fragmentation of use of this section of the spectrum, and, what is worse, squander the anticipated economic benefits.
Mr President, quite simply thank you, thank you to Parliament and thank you to its rapporteur, Mrs Hall. I think that they have been worthy of the satellites sector, which is an economic sector, but above all they have been worthy of the European citizens who will benefit from mobile satellite services: telephone, Internet, television and also security services, especially in the event of a disaster. Here, therefore, we have a service that is going to be very important for our great Europe.
The Commission, meanwhile, is going to do its best to publish a call for candidates as soon as possible, and as soon as possible means before the end of the summer.
I therefore ask the Council to move quickly, very quickly, so that the Ministers can decide by June, so that, afterwards, we will be able to put everything in place so that the decisions that will be taken tomorrow by the European Parliament at what I must say is a breathtaking pace can be put into practice in the interests of our industry and our citizens.
Thank you for this exemplary work!
rapporteur. - Mr President, it was very good indeed to hear the Commissioner say that the Commission has every intention of moving forward on this before the summer. That would be very welcome news, both to citizens and to the industry itself.
Otherwise, I would simply like to thank everybody for their comments in this debate and to say once again that this would not have been possible if it had not been for the extremely good level of cooperation between everybody who has been involved in negotiating this decision.
The debate is closed.
The vote will take place tomorrow at 12 noon.